230 F.2d 611
56-1 USTC  P 9382
INSTITUTE FOR TREND RESEARCH, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 5080.
United States Court of Appeals First Circuit.
March 16, 1956.

Robert H. Reno, Concord, N.H., with whom Orr & Reno, Concord, N.H., was on brief, for appellant.
Louise Foster, Attorney, Department of Justice, Washington, D.C., with whom Charles K. Rice, Acting Asst. Atty. Gen., Lee A. Jackson, Attorney, Department of Justice, Washington, D.C., and Maurice Bois, U.S. Atty., Concord, N.H., were on brief for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
The judgment of the District Court is affirmed.